Citation Nr: 1111068	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-21 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The Veteran served on verified active duty from February 1967 to November 1970 and from April 1981 to January 1987.  The Veteran also claims unverified service from January 1980 to April 1981.  The Veteran also had National Guard service.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran, a retired Lieutenant Colonel, has filed a claim for service connection for cervical and lumbar spine disorders.  The Veteran contends that his more than sixty military parachute jumps, spread over more than a decade, stand as a reasonable causal factor in his spinal condition.  In addition, the Veteran reported to a January 2008 VA examiner that he specifically hurt his spine in 1968 in parachute school, in 1968 during a helicopter crash and in 1969 when his helicopter was shot down in Vietnam.  The Veteran noted that all these times he was seen by field medics and that it was expected that unless one was critically injured or dead that one continued on without complaint.  The Veteran also points to a 1986 service examination record (a Report of Medical History) where he complained to the examiner of recurrent back pain and the examiner noted that the Veteran had had the low back pain for many years.  The Veteran maintains that his parachute jumps and experiences in combat contributed more to his condition than simple wear and tear or the aging process.  

In May 2009, a fellow service member sent in a statement that recounts with detail the Veteran's helicopter crash during training in 1968.  The crash caused a trailing helicopter that the Veteran was in to crash land in an open field.  Although there were no fatalities, the Veteran was visibly hurt and the injuries lingered for a week or more.  The fellow service member, R.B., another retired Lieutenant Colonel, indicates that he was present on the landing zone and observed the entire incident.  

38 U.S.C.A. § 1154 (b) states that in the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  

The Board has reviewed the Veteran's service records in the claims file, and finds multiple indications that he was exposed to combat.  The Veteran's DD 214s show that during service that he served on active duty in the United States Army from February 1968 to November 1970, including service in the Republic of Vietnam.  His military occupational specialty was Infantry Unit Airborne Commander.  He received the Vietnam Service Medal, the Vietnam Campaign Medal, a Ranger Tab and a Parachutist Badge, as well as decorations which are awarded exclusively for involvement in combat, including the Combat Infantryman Badge, a Bronze Star Medal with a V device and the Purple Heart.  The Board finds that based on this information alone, it is clear that the Veteran engaged in combat with the enemy according to the definition in 38 U.S.C.A. § 1154 (b).  Therefore, the Board finds that the Veteran's lay statements regarding the parachute jumps he engaged in during his combat service, and the helicopter crash he was involved when it was shot down in Vietnam, are consistent with the places, types and circumstances of his combat duty.  As such, the Board also finds that these same statements by the Veteran constitute satisfactory, credible lay evidence of the Veteran's account of the repeated impact and injury as well as the recurrent strain and pain he suffered in his spine on the occasion of and subsequent to his parachute jumps and the helicopter crash during his combat service, including that he was treated by field medics and sent on his way.

Regarding the Veteran's non-combat jumps and service, the Board has considered the places, types and circumstances of the Veteran's service as documented by his personnel and service treatment records, as well as all pertinent medical and lay evidence in the adjudication of this appeal.  See 38 U.S.C. § 1154(a) and 38 C.F.R. § 3.303(a).  As such, after reviewing and weighing the evidence (including the Veteran's credible lay statements, his MOS, his decorations and a fellow service member's May 2009 statement) on the question of whether the Veteran engaged in various parachute jumps and a helicopter crash during training in 1968 where the Veteran suffered stress, strain and injury to his lower back and cervical spine, landed on his back and injured his back, the Board finds that there is at a minimum a genuine state of equipoise of the positive and negative evidence.  In such a case, the question is to be resolved in the appellant's favor.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Board accepts all of the Veteran's statements regarding these non-combat jumps and accidents as credible, and also accepts the Veteran's account of the repeated impact and injury as well as the recurrent strain and pain he suffered in his spine on the occasion of and subsequent to his parachute jumps and the helicopter crash during his non-combat service, including that he was treated by field medics and sent on his way.

VA is obligated to obtain a VA medical examination or opinion for claims in cases, such as this one, where there is (1) evidence of a current disability, (2) evidence of an in-service event, injury, or disease, and (3) an indication that there may be a connection between the two.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.326 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To this end, the Veteran was given VA medical examinations, with opinions, in conjunction with this claim in January 2008 and March 2009.  

VA's duty to assist includes a requirement to conduct a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Further, where a physician is unable to provide a definite causal connection, the opinion on that issue constitutes "what may be characterized as non-evidence" that has no probative value.  Perman v. Brown, 5 Vet.App. 237, 241 (1993), overruled on other grounds by Robinson v. Mansfield, 21 Vet. App. 545 (2008).  

The Court of Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  The Board notes that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has clarified that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

The January 2008 examiner indicated she could not resolve whether the Veteran's neck condition was related to or caused by parachuting in service without resort to mere speculation because the veteran's claims file does not show any documentation of injury while parachuting or during a helicopter crash and that there are no documented occurrences in the file where the Veteran has been seen since discharge with neck pain.  The examiner apparently did not take into account the Veteran's various lay statements and contentions of his injuries in service and the pain he has suffered since then, relying merely on the lack of documentation.  The Board notes that it appears all service treatment records are missing from the Veterans first period of service (including extensive combat service) and so therefore there simply could not be any documentation of injuries or treatment during that time.  Based on a lack of consideration of the Veteran's lay contentions, the Board finds that all of the relevant and available evidence were not considered, which would render the January 2008 opinion inadequate for resolving the matter of etiology.

The Board also finds the March 2009 VA examiner's opinion against the Veteran lacking.  Again, the examiner seems to have not taken into account the Veteran's various contentions and focuses merely on a lack of documentation.  As noted above, there is an issue regarding the availability of a portion of the Veteran's service treatment records.  Based on a lack of consideration of the Veteran's lay contentions, the Board likewise finds that all of the relevant and available evidence were not considered, which would render the March 2009 opinion inadequate for resolving the matter of etiology.

Given the Board's findings regarding the Veteran's various contentions and the inadequacy of the existing opinions, another examination of the Veteran is in order, this time by a specialist.  The Veteran's entire claims file, to include newly associated VA treatment records, should be reviewed by an orthopedist for a medical opinion regarding the etiology of the Veteran's cervical spine and lumbar spine disorders.  

The Board also notes that the Veteran has been receiving treatment at the Beckley, West Virginia VA Medical Center System.  The most recent treatment records located in the file are from 2008.  More recent treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Associate any and all VA treatment records from 2008 to the present with the Veteran's claims file

2.  After the above has been accomplished, schedule the Veteran for a VA examination(s) with an orthopedist to evaluate the Veteran's cervical and lumbar spine disorders.  Send the Veteran's claims folder, which should include a copy of this REMAND, to the examiner.  The examiner should review the Veteran's entire claims file, including service treatment records and post-service medical evidence, as well as the Veteran's statements and lay evidence.  After reviewing the Veteran's claims file and examining the Veteran, the examiner should provide a thorough examination report of the Veteran's current diagnoses and severity of any current spine disorder, including cervical and lumbar spine disorders.  

The examiner is to be specifically instructed that while there is a lack of documentation of the claimed injuries in the file, the Board has found and therefore VA accepts as true the Veteran's contentions regarding his more than 60 parachute jumps and at least two helicopter crashes, and his account of the repeated impact and injury as well as the recurrent strain and pain he suffered in his spine on the occasion of and subsequent to his many parachute jumps and the helicopter crashes during his combat and non-combat service.

The examiner should then provide an opinion addressing the following questions:

(1) Accepting as true that the symptomatology of recurrent strain and pain in the spine (from the repeated impact and injury to the spine due to the more than 60 parachute jumps and two helicopter crashes) occurred in service as reported by the Veteran, and assuming that this same symptomatology of the spine continued to occur after service as reported by the Veteran, is it at least as likely as not (a 50 percent probability or greater) that the diagnoses corresponding to the Veteran's spine (lumbar and cervical spine disorders) are related to those symptoms?

(2) In the alternative, is it at least as likely as not (a 50 percent probability or greater) that the diagnoses corresponding to the Veteran's spine (lumbar and cervical spine disorders) were caused by his military service in any way, including as due to the more than 60 parachute jumps and the two helicopter crashes the Veteran endured?

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.  If the examiner cannot provide an opinion without resort to speculation, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.  

3.  Once the above actions have been completed, readjudicate the claim and issue a supplemental statement of the case regarding these two issues on appeal.  Then afford the Veteran the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




